         Case 1:20-cv-02815-NRB Document 39
                                         38 Filed 07/22/20
                                                  07/21/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



 ALEXANDER CLIFFORD, individually and on
 behalf of all others similarly situated,
                                                            Case No. 1:20-cv-02815-NRB
                       Plaintiff,
                                                            Honorable Naomi Reice Buchwald
                v.

 STATUS RESEARCH & DEVELOPMENT
 GMBH, JARRAD HOPE, and CARL BENNETTS,

                           Defendants.



                 [PROPOSED] ORDER APPOINTING LEAD PLAINTIFF
                AND APPROVING SELECTION OF CO-LEAD COUNSEL

       On this 2___
                 2 n d day of ________
                                 J u l y 2020, the Court considered Joel Deutsch’s Motion for

Appointment as Lead Plaintiff and Approval of Selection of Co-Lead Counsel in the above-

captioned action pursuant to the Private Securities Litigation Reform Act of 1995, 15 U.S.C. §77z-

1(a)(3)(B). Having considered the Motion, and the materials submitted in support thereof, the

Motion is GRANTED.

       IT IS HEREBY ORDERED THAT:

   1. Joel Deutsch is appointed Lead Plaintiff in the above-captioned action.

   2. The Court designates the law firms Roche Cyrulnik Freedman LLP and Selendy & Gay

       PLLC as Co-Lead Counsel in this action.

   3. Co-Lead Counsel shall be generally responsible for coordinating activities during pretrial

       proceedings and shall:




                                                1
           Case 1:20-cv-02815-NRB Document 39
                                           38 Filed 07/22/20
                                                    07/21/20 Page 2 of 2




            a. Determine and present (in briefs, oral argument, or other fashion as may be

                appropriate) to the Court and opposing parties the position of Lead Plaintiff and the

                proposed class on all matters arising during pretrial proceedings;

            b. Coordinate the conduct of discovery on behalf of Lead Plaintiff and the proposed

                class consistent with the requirements of Rule 26 of the Federal Rule of Civil

                Procedure, including preparation of interrogatories and requests for production of

                documents and the examination of witnesses in depositions;

            c. Conduct settlement negotiations on behalf of Lead Plaintiff and the proposed class;

            d. Enter into stipulations with opposing counsel as necessary for the conduct of the

                litigation;

            e. Prepare the case for and conduct trial; and

            f. Perform such other duties as may be incidental to the proper coordination of pretrial

                and trial activities or authorized by future order of the Court.

   4. Co-Lead Counsel will implement and follow procedures to avoid duplication of efforts

         between the two firms in the prosecution of this action.

   5. All securities class actions raising similar claims subsequently filed in or transferred to the

         United States District Court for the Southern District of New York shall be consolidated

         into this action, and this Order shall apply to every such action, absent any further order of

         the Court.


Dated:             July 22    , 2020


                                                       Honorable Naomi Reice Buchwald
                                                       United States District Judge




                                                   2
